In my opinion the statute, G. S. 1923 (1 Mason, 1927) § 4274(43), makes an application for retraining compensation ancillary to the *Page 259 
original proceeding. If that be true, the circumstances of this case present no question of limitation upon the remedy sought but only one as to the jurisdiction of the industrial commission to provide it. In view of the express statutory authority to do so "on application," the jurisdiction plainly exists. If the word "award" used in § 4319 is considered synonymous with "decision," as it should be, the statutory authority for the rehearing is equally plain.
While the jurisdiction of the industrial commission, once it attaches to a claim for compensation, is continuing, it is not without end. Where it terminates in a given case must depend upon the circumstances.
In Kummer v. Mutual Auto Co. 185 Minn. 515, 516,241 N.W. 681, 682, jurisdiction had plainly continued up to the moment of the allowance of the additional surgical expense there involved. There had been a lump sum settlement expressly obligating the employer to "furnish such medical and surgical treatment as the law required." There was no limitation of the time within which the additional expense might be incurred. Hence, and obviously, the items there involved were properly allowed. *Page 260